Citation Nr: 1732361	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  11-23 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for allergic dermatitis/urticaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Counsel



INTRODUCTION

The Veteran served on active duty from October 2004 to June 2007.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, which granted service connection for allergic dermatitis/urticaria and assigned an initial noncompensable disability rating, effective July 1, 2007.  By way of an August 2015 rating decision, the Appeals Management Center granted a higher initial disability rating of 10 percent, effective July 1, 2007.

This issue was previously remanded by the Board in December 2013.

In Johnson v. McDonald, 27 Vet. App. 497, 505 (2016), the Court of Appeals for Veterans Claims (Veterans Court) held that the Veteran's use of a topical steroid constituted "systemic therapy" within the meaning of 38 C.F.R. § 4.118, DC 7806.  This decision was stayed pending an appeal to the Federal Circuit.  See Johnson v. McDonald, 2016 U.S. App. Vet. Claims LEXIS 1528 (Vet. App. Oct. 6, 2016) (Order granting stay in part).  In Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601 (Fed. Cir., July 14, 2017), the Federal Circuit reversed the Veterans Court's decision.  As the appeal in Johnson has been decided, the stay is no longer in effect, and the Board will now decide the claim herein.


FINDING OF FACT

For the entire period of the appeal, the allergic dermatitis/urticaria affected less than 20 percent of the entire body and less than 20 percent of the exposed areas, did not require the use of corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during a 12-month period, did not result in scarring that was deep, unstable, painful, caused limitation of motion, or resulted in any functional loss, and manifested as non-debilitating episodes of urticaria.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for allergic dermatitis/urticaria have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.118, Diagnostic Codes (DCs) 7800-7806 (2008), 7825 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an initial rating in excess of 10 percent for the service-connected allergic dermatitis/urticarial.  For the reasons and bases set forth below, the Board finds that such increased rating is not warranted.

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A. Raised Duty to Assist Issues

The Veteran's representative, in a November 2016 brief, argued that remand is warranted to obtain photographs that the Veteran brought to the July 2015 VA skin examination; the Agency of Original Jurisdiction (AOJ) did not request such photos from the Veteran.  The Board finds that a remand is not warranted as the July 2015 examiner, who examined both the Veteran in person and the photographs, adequately described the photographs and considered them in her medical findings.  Thus, the Board is provided with adequate evidence to make its findings herein.  

Furthermore, VA specifically asked the Veteran to provide all pertinent VA and private medical records in his possession, which he did not provide to the AOJ.  In this regard, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Lastly, the Veteran's representative argued that remand for a new VA skin examination is warranted as the July 2015 VA skin examination is "too old to adequately evaluate the state of the condition."  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).  The Board finds that the July 2015 VA skin examination is adequate for rating purposes and a new VA skin examination is not warranted.

B. General Rating Principles

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15. 

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

Where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

C. Rating Schedule

During the pendency of the claim, the rating criteria for evaluating skin disorders, to include scars, were revised.  See 73 Fed. Reg. 54,708-12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  In this case, the Veteran filed the claim for service connection for dermatitis in July 2007; therefore, the revised criteria do not apply.  Although the amendment allows for a veteran to request a review of a scar disability under the revised criteria irrespective of whether such veteran's disability has increased since the last review, no such request has been made in this case.  See 77 Fed. Reg. 2909-10 (Jan. 20, 2012).  Thus, the "older" rating criteria in effect at the time of the Veteran's 2007 claim will be applied for DCs 7800 through 7806.  The Board notes that the above does not apply to a rating under DC 7825 for urticaria.

Under DC 7800, for disfigurement of the head, face, or neck, a 10 percent rating is assigned when a veteran experiences one characteristic of disfigurement.  A 30 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or two or three characteristics of disfigurement.  A 50 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or with four or five characteristics of disfigurement.  An 80 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement.  Note (1) indicates that the 8 characteristics of disfigurement for the purposes of evaluation under § 4.118 are: scar of 5 inches (in.) or more (13 or more centimeters (cm.) in length), scar at least 1/4 in. (0.6 cm.) wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding 6 square (sq.) in. (39 sq. cm.), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. in. (39 sq. cm.), underlying soft tissue missing in an area exceeding 6 sq. in. (39 sq. cm.), and skin indurated and inflexible in an area exceeding 6 sq. in. (39 sq. cm.).  38 C.F.R. § 4.118 (2008).

Under DC 7801, a 10 percent rating is warranted where a scar, which is not on the head, face, or neck, is deep or causes limitation of motion, and is at least 6 sq. inches in size.  A 20 percent rating is warranted for scars that are deep or cause limitation of motion and are at least 12 sq. inches in size.  A 30 percent rating is warranted for scars that are deep or cause limitation of motion and are at least 72 sq. inches but less than 144 sq. inches (929 sq. cm.).  A 40 percent rating is warranted for scars that are deep or cause limitation of motion and are 144 sq. inches or greater in size.  Id.

DC 7802 provides a 10 percent rating for scars, other than of the head, face, or neck, that are superficial and do not cause limited motion, provided the scar
involved an area or areas of 144 sq. inches (929 sq. cm.) or greater.  Id.  Under DC 7803, a 10 percent rating is warranted for superficial, unstable scars.  Id.  Further, under DC 7804, a 10 percent rating is warranted for scars that are superficial, tender, and painful on objective demonstration.  Id.  Finally, under DC 7805, scars may be rated on limitation of function of the affected part.  Id.

Under DC 7806, the rating code for dermatitis and eczema, a noncompensable evaluation is assigned when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body is affected, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or for intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned when 20 to 40 percent of the entire body is affected, or 20 to 40 percent of exposed areas are affected, or for required systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is assigned when more than 40 percent of the entire body is affected, or more than 40 percent of exposed areas are affected, or for required constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  The disability may also be rated under DCs 7800 through 7805 depending upon the predominant disability.  Id.

For urticaria, under DC 7825, a 10 percent rating is assigned when there are recurrent episodes of urticaria at least four times during the past 12-month period that respond to treatment with antihistamines or sympathomimetics.  A 30 percent rating is assigned when there are recurrent debilitating episodes occurring at least four times during the past 12-month period and the disability requires intermittent systemic immunosuppressive therapy for control.  A 60 percent rating is assigned when there are recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.  38 C.F.R. § 4.118 (2016).

D. Discussion

At the outset, the Board notes that the Veteran's 10 percent rating is under DC 7806 as a single 10 percent rating encompassing both the allergic dermatitis and urticaria.  A separate compensable rating for dermatitis and urticaria is not warranted as the evidence reflects that many of the symptoms of both skin conditions overlap, including reddening of the skin and itchiness.  To award a separate rating for either skin disorder would constitute improper pyramiding.  See 38 C.F.R. § 4.14.  The Board will still consider whether a higher rating is warranted under DC 7825 for urticaria.

The Board finds that, for the entire period of the appeal, the allergic dermatitis/urticaria affected less than 20 percent of the entire body and less than 20 percent of the exposed areas, did not require the use of corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during a 12 month period, did not result in scarring that was deep, unstable, painful, caused limitation of motion, or resulted in any functional loss, and manifested as non-debilitating episodes of urticaria.  The next higher rating of 30 percent was not more nearly approximated for the reasons cited below.

First, the Board considers whether a rating in excess of 10 percent is warranted for disfigurement and/or scarring under DCs 7800 through 7805.  A September 2007 private treatment record notes red rashes on the Veteran's arms with no significant lesions, lacerations, abrasions, ulcerations, or visible nodules or palpable masses.  A November 2007 VA examination report reflects that, upon examination, the Veteran's face and scalp were normal, there were no lesions of the skin on the limbs, and nails were healthy.  Several small scars were noted.  An April 2010 VA treatment record noted multiple hyperpigmented scaly patches over the arms and legs.  

A September 2010 VA treatment record notes complaints of an allergic reaction that resulted in a neck rash with puffiness and pruritus.  At the time of examination, the Veteran had a rash below the inguinal area measuring approximately 5 to 6 centimeters in a round patch.  In an October 2010 statement, the Veteran mentioned skin symptoms of itching, swelling, redness, scaling, and inflammation of the exposed areas.  A statement from the Veteran's wife indicated that the Veteran had swelling and reddening of the skin, lips, neck, and arms, with a rash appearing in the groin area.

Upon VA examination in November 2010, the Veteran had a red, flat rash measuring 12 cm. by 6 cm. on the right upper back.  The right upper leg had two hyperpigmented rashes, one 2 cm. by 1 cm. laterally, and the second 12 cm. by 6 cm. medially.  The right knee had a rash measuring 3 cm. by 4 cm.  A similar rash was found on the upper left leg measuring 10 cm. by 5 cm.  He had a faint pink rash with a few small papules measuring less than 1 millimeter in diameter on both upper arms.  He had a red maculopapular rash measuring 12 cm. transverse by 5 cm. longitudinal, containing many small less-than-one-millimeter papules and a few excoriations, on his right shoulder.  He also had a right upper leg red-brown rash, 12 cm. by 6 cm.  All rashes considered together covered 1 percent of total body skin area and 0 percent of exposed skin area.

Upon VA examination in July 2015, the Veteran had a small 3 cm. by 2 cm. patch of dermatitis inside the right upper arm, which contained approximately 3 small patches of erythematous scaly skin.  The VA examiner noted that the skin disorders did not cause scarring or disfigurement of the head, face, or neck, did not result in any benign or malignant skin neoplasms, and did not cause any systemic manifestations.  The Veteran also brought in photos showing slightly pinkish and isolated patches on the torso, neck, and knee with indistinct borders, and a swollen bottom lip.

On review, the Board finds that a rating in excess of 10 percent under DCs 7800 through 7805 is not warranted.  The evidence shows no residual scarring from the allergic dermatitis and/or urticaria that is deep, unstable, and/or painful, and there is no indication any scarring resulted in limitation of motion.  While the evidence shows that the allergic dermatitis and/or urticaria has sometimes appeared on the head, face, or neck, at no time during the appeal period has there been visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or two or three characteristics of disfigurement, which would warrant a disability rating in excess of 10 percent.  

The Board has considered whether a higher rating would be warranted under DC 7825 for recurrent episodes of urticaria.  The Board notes that the September 2010 VA treatment record shows complaints of an allergic reaction that resulted in a neck rash with puffiness and pruritus.  In an August 2011 statement, the Veteran claimed having skin problems 4 to 5 times per year, but there was no information about the nature of these flare-ups.  At the July 2015 examination, the VA examiner noted that in the past 12 months the Veteran had no debilitating episodes of urticaria.  Instead, the Veteran had 4 or more non-debilitating episodes (mild in severity) and he was responsive to treatment.  To warrant a 30 percent rating under DC 7825, the recurrent episodes of urticaria must be debilitating.  Thus, a higher rating is not warranted under DC 7825.

Finally, the Board has considered whether an increased rating is warranted under DC 7806.  Based on the relevant evidence summarized above, at worst, the Veteran's dermatitis had a total body area of less than 5 percent and a total exposed area of 0 percent.  See July 2015 VA Examination Report.  This evaluation by the examiner considered the Veteran's photographs.  Still, the examiner found that the area affected is less than 20 percent of the entire body and less than 20 percent of the exposed areas.  

Additionally, the Board notes that the Veteran has had a history of using topical treatment for his skin condition, to include topical corticosteroids.  He was prescribed hydrocortisone from March to April 2007 and from September to October 2010.  He was prescribed triamcinolone cream in March 2009.  In a January 2009 statement, the Veteran reported having continuing symptoms of dermatitis and taking medications to treat the disorder.  In a May 2010 statement, the Veteran stated that he continued to take medication to treat the disorder.  The medication type was not listed.  Upon VA examination in February 2009, the Veteran reported having recurrent allergic dermatitis twice yearly.  The dermatitis was treated with Zyrtec, which is not a corticosteroid or an immunosuppressive drug.  In the November 2010 examination report, medications were listed, but none of which were a corticosteroid or an immunosuppressive drug.  Also, it was noted at July 2015 VA skin examination that, during the previous 12 months the Veteran had been treated for a period of 6 weeks or more, but not constantly, with topical urea cream.  

The Veteran's use of topical treatment for his skin conditions cannot be considered "systemic therapy" under DC 7806.  In reversing the Veterans Court's decision in Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601 (Fed. Cir., July 14, 2017), the Federal Circuit agreed with the Secretary that the Veterans Court erred when it "read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of 'systemic therapy.'"  The Federal Circuit noted that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  Id. at *8.  The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Id. at *8-9.  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.  Id. at *9-11.  Thus, in light of the holding in Johnson, the Veteran's use of topical treatment, particularly as it applied to his affected areas, which, at worst, were shown to have affected less than 5 percent of his entire body, cannot be considered "systemic therapy" for purposes of obtaining a higher rating under DC 7806.  A rating in excess of 10 percent under DC 7806 is not warranted.

In conclusion, after considering all applicable DCs, an initial disability rating in excess of 10 percent for allergic dermatitis/urticaria is not warranted and the appeal is denied.  "Staged ratings" are not warranted because the schedular criteria for a rating higher than 10 percent were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

An initial rating in excess of 10 percent for allergic dermatitis/urticaria is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


